Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “wherein the first overlapped beam comprises a first azimuth side lobe level; wherein the controller is further configured to electronically phase shift at least the first and second output beams to effectively move the first overlapped beam across an output area; and wherein the first virtual axis is offset perpendicularly from the second virtual axis by a first distance to effectively reduce the first azimuth side lobe level from the first overlapped beam”. These features reflect the application’s invention and are not taught by the pertinent prior arts Meagher (US 8248317), Ebling (US 7042420), Howell (US 20030090416) and Sayeed (US 8811511). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Meagher, Ebling, Howell and Sayeed to include features of claim 1.
Dependent claims 2-16 are considered to be allowable by virtue of their dependencies on claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845